Arrington, J.
The appellant, Jimmie Carter, was indicted for murder for the killing of one Robert Clark, tried and convicted of manslaughter, and sentenced to a term of five years in the penitentiary, from which judgment he appeals.
*858The main assignment of error argued is that the verdict of the jury was contrary to law and against the great weight of the evidence. We have examined the record and without detailing the evidence of the witnesses, we are of the opinion that the evidence on the part of the state was sufficient to support the verdict of manslaughter. The appellant did not testify in his own behalf, but the testimony of other witnesses tended to establish a ease of self-defense. There was a conflict in the evidence and this presented a question for the jury to determine. The weight of the evidence and the credibility of the witnesses was for the jury. There being no reversible error in the record, the judgment of the court below is affirmed.
Affirmed.
Roberds, P. J., and Hall, Holmes and Loiterhos, JJ., concur.